DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
2.	The office action is in reference to the Amendments/Response, filed on 3/2/2021.  Claim 50 has been canceled.  Claims 42-49, 51 and 52 are now pending.  
3.	In view of the Response and further consideration, the previous double patenting rejections of claims 42-45 and 47 over U.S. Patent 8,722,178 and claims 42-44, 46-49, 51 and 52 over U.S. Patent 10,478,563 are maintained.  The previous rejections of claims 47 and 50 under 35 U.S.C. 112 are withdrawn.  The previous rejections of claims 42-49, 51 and 52 under 35 U.S.C. 103(a) as being unpatentable over Tachikawa et al. (US 2004/0084852) in view of Egres, Jr. (US Patent 6,016,848), claims 42-49, 51 and 52 under under 35 U.S.C. 103(a) as being unpatentable over Sudo et al. (US Patent 6,090,081) in view of Egres, Jr. (US Patent 6,016,848), and claim 50 under 35 U.S.C. 103(a) as being unpatentable over Sudo et al. (US Patent 6,090,081) in view of Egres, Jr. (US Patent 6,016,848), and further in view of Kennedy et al. (US 2008/0061472) are maintained.

Response to Arguments

4.	Applicants’ arguments filed on 3/2/2021 have been fully considered and are not persuasive.  
	Applicant argues that “Tachikawa is submitted to a process such that the resin film has a roughened surface”, “Sudo teaches a sealing stopper laminated with a polytetrafluoroethylene (PTFE) film with a specific roughness”, and “applicant does not teach or suggest a surface roughening treatment or the use of a surface roughening 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762